Appeal by defendant from a judgment of the Supreme Court, Bangs County, rendered October 1, 1971, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While the Assistant District Attorney was improperly permitted to adduce on redirect examination that two of the witnesses had viewed certain photographs at a police station and recognized one of the photographs, without saying it was of defendant, we are of the opinion that this error was harmless in the light of the fact that both witnesses knew defendant before the crime and had adequate opportunity to "view him during the commission of the crime and during his flight from the scene (People v. Basherville, 32 A D 2d 555, affd. 27 N Y 2d 966). Further, the denial of a motion for an adjournment to procure the minutes of the pretrial Wade hearing was not error, in the light of the fact that the hearing had been held almost a month prior to the trial and no request had been made for the minutes prior to the commencement of the trial. Thus, it cannot be said that the demand was timely (People v. Peacock, 31 N Y 2d 907; People v. Sanders, 31 N Y 2d 463). Munder, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ;, concur.